DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of February 28, 2022, in response to the Office Action of November 29, 2021, are acknowledged.

Response to Arguments
	Applicant’s arguments with respect to claims 25-30 are persuasive over NCT02966028.  As such, the rejection of claims 25-30 over NTC are withdrawn.  Claims 25-30 remain rejected over Grases Freixedas (directed to treating lower limb ischemia) as well as Sanchis (directed to treating cardiovascular and dystrophic calcification, including in cardiovascular and soft tissues).  This is interpreted to include ischemia, including limb ischemia, known to be caused by arterial calcifications, which has an even higher prevalence in subjects with chronic kidney disease.
	A claimed agent is taught to be administered to a claimed subject.  Applicant claims “wherein the compound or salt thereof increases tissular perfusion and/or oxygenation in the subject.”  A dependent claim indicates that an effective dosage is about 0.001 mg/kg to about 60 mg/kg.  In a 70 kg adult human, this equates to 0.7 mg to 4200 mg administered.  The claims also indicate that improving walking ability of a subject with peripheral arterial disease results from an increase in limb function. See instant claims 25 and 26.

	Thus, when the prior art teaches administering the claimed agents to a subject to treat and prevent limb ischemia, stroke, and arterial calcifications, among others, there is a reasonable expectation of success that such active steps (i.e., the only active steps) would have a claimed effect.  The reasonable expectation of success that is required is not an expectation that a specific mechanism would be recognized, but rather a reasonable expectation that such result would in fact occur.  Here, if a subject has cardiovascular calcification associated with cardiovascular disease that manifests as ischemia and lower limb ischemia, the loss of function and/or pain to a lower limb is expected.  When a claimed compound is administered to treat and prevent lower limb ischemia, there is a reasonable expectation that such treatment would result in a functional improvement in lower limbs, e.g., and would ameliorate pain associated therewith.  As explained by the instant Specification, treating limb ischemia and cardiovascular calcifications improves limb function, including walking ability in a dose dependent manner.  The cited prior art renders the active steps claimed obvious.
Grases Freixedas teaches treating cardiovascular disease associated with pathological crystallization or calcification comprising administering inositol hexaphosphate to a subject having lower-limb ischemia, atherosclerotic calcification, arterial medial calcification, and 
Applicant argues that there is no motivation in the cited art to “study changes in tissular perfusion and/or tissue oxygenation” among other things.  
The examiner notes that such changes occur when the claimed agent is administered to a subject with cardiovascular calcification associated with lower limb ischemia.  In fact, this appears to occur in a dose-dependent manner.  In view of the teachings of the prior art and the statements in the instant Specification, there is no reason to believe that perfusion and oxygenation is not occurring to some degree by mitigating the calcification and crystallization that are responsible for the same (i.e., through administration of a claimed compound).  Applicant is encouraged to explain for the record why this is not happening in the subject population taught by the cited prior art.
Prior art claim 23 is directed to treating or preventing ischemia and/or an ischemia-related disease.  The examiner notes that lower limb ischemia is taught by the prior art.  Cardiovascular calcification is also taught by the prior art.
Prior art claim 25 is directed to improving walking ability of a subject.  However, dependent claim 26 explains that an increase in limb function causes a secondary improvement in walking ability.  Treating lower limb ischemia as taught by the cited prior art in a subject with cardiovascular disease associated with calcification and crystallization would experience and improvement in lower-limb ischemia.  This would logically be expected to increase function of lower limbs (i.e., walking ability).  Further, if such treatment results in an improvement in 
Applicant argues that the cited NCT was posted in 2016, but was not concluded until after March 16, 2021.  The examiner notes that the study was set forth with a hypothesis.  Such hypothesis for treatment provides a reasonable expectation of success and an enabled method.  Such posting appears to constitute a teaching and certainly a suggestion that such method would work and provides a POSA the ability to undertake the method through nothing more than routine experiment.  As such, the NCT constitutes appropriate prior art based on the posting of the trial well more than one year prior to the effective filing date of the instant application.
As requested, the double patenting rejection is held in abeyance and is maintained.

Status of the Claims
	Claims 1, 3, 4, 6-19, 22, 23, and 25-33 are pending.  Claims 1, 4, 6-9, 13, 15-19, 22, 23, and 25-33 are examined.  Claims 3, 10-12, and 14 are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-9, 13, 15-19, 22, 23, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over NCT02966028 (first posted November 2016).
The study hypothesis is that administration of SNF472 can slow the progression of cardiovascular calcification in the patient population studied.  Doses were administered through intravenous infusion through the dialysis machine with saline as a carrier.  A subject with cardiovascular calcification is at risk of cardiovascular events and arterial disease.
Absent evidence to the contrary, administering the same agent to a same subject would increase tissular perfusion and/or oxygenation when administered as taught.  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of NCT02966028.  One would be motivated to do so because NCT02966028 hypothesizes that administering a claimed agent through a claimed route of administration to a claimed subject population with excipients and/or carriers would treat and prevent cardiovascular calcifications.  Such subject is at risk of many of the manifestations of the same.  As such, there is a reasonable and predictable expectation of success that treatment as described would be efficacious and those results that naturally occur from the claimed active steps being undertaken have an expectation of success.  Further, the subject population in the study is on dialysis and administered the claimed agent through IV dialysis with a carrier.  Optimizing a dosage of a known result-effective variable based on the route of administration that results in a tissue concentration that is optimal would require nothing more than routine experimentation. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claims 1, 4, 6-9, 13, 15-19, 22, 23, and 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Grases Freixedas et al., (US2017/0119799).
Grases Freixedas teaches inositol hexaphosphates to include those claimed. See par. 27.  The treatment includes those with renal lithiasis, cardiovascular calcification, among others. See par. 35.  Artificial plasma for use during dialysis were prepared comprising concentrations of phytate for intravenous infusion or dialysis liquid. See par. 46 and Examples 1-9.  The methods include preventing lower limb ischemia, stroke, calciphylaxis, and others. See prior art claim 24.  Concentrations range from 0.01 micromolar to 5 mM. See prior art claim 31.  Excipients and carriers are contemplated for use in IV formulations regardless of how they are administered (i.e., drip or bolus). See par. 38.  
Absent evidence to the contrary, administering the same agent to a same subject would increase tissular perfusion and/or oxygenation when administered as taught.  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of Grases Freixedas.  One would be motivated to do so because Grases Freixedas teaches administering the claimed agents through the claimed routes of administration to the claimed subject populations with excipients and/or carriers.  Such administration is taught to treat and prevent cardiovascular calcifications, which would treat and prevent limb ischemia, stroke, and arterial calcifications, 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).



Claims 1, 4, 6-9, 13, 15-19, 22, 23, and 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchis et al., Protective Effect of Myo-Inositol Hexaphosphate (Phytate) on Abdominal Aortic Calcification in Patients With Chronic Kidney Disease. J Ren Nutr. 2016 Jul;26(4):226-36, in view of Kalantar-Zadeh et al., “Understanding Sources of Dietary Phosphorus in the Treatment of Patients with Chronic Kidney Disease,” Clin J Am Soc Nephrol 5:519-530, 2010, in view of Grases et al., “Dietary myo-inositol hexaphosphate prevents dystrophy calcifications in soft tissues: a pilot study in Wistar rats,” Life Sciences 75 (2004) 11-19.
Sanchis teaches adequate consumption of phytate can prevent abdominal aortic calcification in patients with chronic kidney disease.  More specifically, “Patients with no/mild 
	Kalantar-Zadeh teaches chronic kidney disease leads to retention of phosphorous, which may worsen hyperparathyroidism and renal osteodystrophy, and promote vascular calcification and cardiovascular events. See abstract.  Thus, a subject with chronic kidney disease is at risk of cardiovascular calcifications and a subject with cardiovascular calcification is at risk of cardiovascular events, including arterial disease.
	Grases teaches phytate sodium salt “clearly inhibited the development of dystrophic calcifications.” Abstract.  Calcifications are common in soft tissues, including kidney and cardiovascular tissues.  In arteries, calcifications are correlated with atherosclerotic plaques, among other things. See p12, 1st par.  The levels of phytate founds in blood and mammalian tissues depend on their dietary intake and phytate has a potent capacity to inhibit crystallization of calcium salts in urine.  Grases explains that the amount of phytate to be ingested in a 70 kg human for maximum tissue and fluid absorption would be 1463 mg based on an optimum amount of 20.9 mg/kg/day. See p17, last par.  Normal levels of InsP6 in plasma clearly act as a potent inhibitor of dystrophic calcifications in soft tissues. See p18, last par.
Absent evidence to the contrary, administering the same agent to a same subject would increase tissular perfusion and/or oxygenation when administered as taught.  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of Sanchis, Kalantar-Zadeh, and Grases.  One would be motivated to do so because the combination of references 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
As such, no claim is allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6-9, 13, 15-19, 22, 23, and 25-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,973,838. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘838 patent are directed to administering inositol hexaphosphate to a subject to prevent calcifications or “the consequences thereof” in a subject.  This includes SNF472, as well as myo-inositol hexaphopshate.  The subject population can include those on hemodialysis for end stage renal disease, e.g.  Administration can be by IV.
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628